PER CURIAM.
Michael Reddick appeals his conviction of burglary of a structure.* We conclude that the elements of the statute were satisfied and there was sufficient evidence to support the jury’s verdict on that count. See Knight v. State, 392 So.2d 337, 338 (Fla.3d DCA), review denied, 399 So.2d 1143 (Fla.1981).
On point II of the appeal, the State confesses error. The sentence of 20 years each for two counts of burglary must be reduced to 10 years each, the maximum allowable under the habitual offender statute.
Affirmed in part, reversed in part, and remanded.

 Reddick does not appeal his conviction on two other counts.